— Per Curiam :
The appraisement made on the fifth day from the day of the distress was premature. A subsequent sale of the property would have been illegal, and the defendants would thereby have become trespassers. No trespass was committed at the time the distress was made. The rent was then due and unpaid. The property was distrained in a lawful and regular manner. Without any sale being made, and merely by reason of the premature appraisement, the defendants did not become trespassers, ab initio. The judgment on the reserved point was, therefore, right.
Judgment affirmed.